Inasmuch as appellee deraigned title through the Winters Mercantile Company, we think he was properly permitted to introduce the deed from Mrs. Lizzie Stewart to Brashear  Co. and from the latter company to the Winters Mercantile Company. Indeed, it is only through these conveyances that appellants themselves could show any title whatever other than that of the mere possession of the land claimed by them as a homestead. Appellants' first and second assignments of error must therefore be overruled.
If in truth the consideration for the conveyance from the Winters Mercantile Company to the J. M. Radford Grocery Company was a credit of $2,500 on the indebtedness of the former company, the fact that the entry of such credit on the books of the latter company was after and not before appellant A. T. Rider had ceased to become a member of the Winters Mercantile Company is wholly immaterial. The rights of the parties are to be measured by the facts as they existed at the time of the conveyance to the J. M. Radford Grocery Company and it is undisputed that appellant at this time was a member of the mercantile company and as such was a party to the conveyance under which appellee claims. If the conveyance was made upon the consideration stated, it must be held to be operative whether any credit was ever entered upon the books. Appellants' third assignment is therefore overruled.
The court's fourth finding to the effect that the conveyance from the Winters Mercantile Company to the J. M. Radford Grocery Company was a bona fide sale of the property therein described, as contradistinguished from a mere security, is clearly a finding of fact rather than one of law, or at least a finding upon a mixed question of law and fact, and the appellants' fourth assignment of error is accordingly overruled. Nor do we think the appellants' fifth assignment can be sustained. While the several transactions involved in this controversy seem to have been closely contemporaneous, yet the witness Booth distinctly testified to the effect that the deed from the Winters Mercantile Company to the J. M. Radford Grocery Company represented an independent and distinct transaction from that of the other proceedings, and was intended as a bona fide sale of the property, and not as a method of obtaining security for the $2,500 recited in the deed as the consideration. The witness who testified appeared to be disinterested at *Page 1182 
the time of the trial, and the court having found in accordance with the testimony so stated, we cannot say that the finding is without evidence in its support. The fifth assignment must accordingly be overruled.
The court's findings to the effect that the J. M. Radford Grocery Company was without knowledge of the occupancy of the premises in controversy are, in our view of the case, wholly immaterial. If the conveyance of the premises to the J. M. Radford Grocery Company was a bona fide sale, as the witness Booth testified it was and as the court finds, then full title passed, and the conveyance by the J. M. Radford Grocery Company to appellants was fully authorized, and, if so, the notes sued upon in this suit were enforceable either by the J. M. Radford Grocery Company or by appellee, irrespective of the question of whether appellee had or had not knowledge of appellants' occupancy of the premises. The seventh and eighth assignments are accordingly overruled.
The conclusions above noted render immaterial questions presented under other assignments. All will therefore be overruled, the court's findings of fact adopted, and the judgment affirmed.
 *Page 201